DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3-4, they are rejected due to their dependency on rejected claim 5.
In regards to claim 5, In the limitation “and the first and second weights are fixed in the first and second through holes on an inner side of the vehicle body, respectively” in the last line it is unclear if the first and second through holes are same as the first and second lateral through holes.
For the purposes of examination, it is assumed they are.
Furthermore, it is unclear if the weights are fixed in both the through holes at once or separately. For the purposes of examination the weight is assumed to be attached separately.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovie US 20130313036 (hereinafter Kovie) in view of Kachouh et al. EP 1512814 A2 (hereinafter Kachouh).
In regards to claim 3, Kovie in view of Kachouh teaches the vehicle door locking device according to claim 5, wherein the first inertia part has a symmetric relationship with the second inertia part, when viewed from a longitudinal direction of the vehicle body (See Kachouh fig 1 and Kovie fig 1).  
In regards to claim 4, Kovie teaches the vehicle door locking set according to claim 5, wherein the first case, the first latch, the first ratchet, and the first outer handle lever have symmetric relationships with the second case, the second latch, the second ratchet, and the second outer handle lever, respectively, when viewed from a longitudinal direction of the vehicle body (See Kachouh fig 1 and Kovie fig 1).  
In regards to claim 5, Kovie teaches a vehicle door locking device comprising: a first vehicle door lock (14) disposed on a first side of a vehicle body in a width direction thereof  (See fig 1 and fig 5); wherein the first vehicle door lock comprises: a first latch system (40) fixed to a first door (12) that opens and closes a first opening on the first side (See fig 1), the first latch system comprising: a first case (48) to which a first latch is attached (See figure 10), the first latch being swingable relative to the first 
However Kovie does not teach a vehicle door locking set. He only teaches one door lock.
Kachouh teaches a car having multiple doors where each door has a latch that is symmetrical with the latch on the opposite side of the car.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified 
Therefore with the modification above, Kovie further teaches a vehicle door locking set (As two locks would make the set); a second vehicle door lock disposed on a second side of the vehicle body in the width direction thereof (See Kachouh fig 1); wherein the second vehicle door lock comprises (See above rejection of the first door lock as they are claimed identically): a second latch system fixed to a second door that opens and closes a second opening on the second side, the second latch system comprising: a second case to which a second latch is attached, the second latch being swingable relative to the second case, the second latch locking a second striker fixed to the vehicle body when having a latching orientation in conjunction with opening and closing of the second door, and releasing the second striker when being shifted from the latching orientation to an unlatching orientation; and a second ratchet that is swingable relative to the second case, that, when having a second orientation, comes into contact with the second latch and holds the second latch in the latching orientation, and that, when being shifted from the second orientation to a second orientation, leaves the second latch and shifts the second latch from the latching orientation to the unlatching orientation; a second outer handle lever that is swingably supported by the second case, that is connected to a second outer handle, and that is rotated in conjunction with an opening operation of the second outer handle; and a second inertia part that is swingably supported below the second outer handle lever, wherein an orientation of the second inertia part is maintained by being in contact  with the second case while being urged by a second urging member, and when an external force of a predetermined magnitude or larger acts on the second inertia part from the second side toward the first side, the orientation of the second inertia part is changed by an inertia force caused by the external force, and thereby restricts rotation of the second outer handle lever (See mapping of first door lock above), and the second inertia part has a second .
Response to Arguments
In regards to the specification objections:
	Applicant’s arguments, see page 7 in remarks, filed January 5th 2022, with respect to the abstract have been fully considered and are persuasive.  The objection of October 7th 2021 has been withdrawn. 

In regards to the 112 rejections:
	Applicant’s arguments, see page 7 in remarks, filed January 5th 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejection of October 7th 2021 has been withdrawn.
	However, with the amendments there is a new 112 issue.
In regards to the 102 rejections:
	The rejections no longer stand as the claims rejected have been canceled.
In regards to the 103 rejections:
	Applicant's arguments filed January 5th 2022 have been fully considered but they are not persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the housing is Interfering pivoting of the locking member", how the inertia force is determined) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Respectfully the examiner believes that, in order to best capture the novelty of the invention, clarification of adjustable nature of the weight would be the best way to touch on the novelty of the applicant’s invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675